DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Sept., 2021 has been entered. 

Election/Restrictions
Applicant elected cilengitide without traverse in the reply filed on 9 May, 2019.  

Claims Status
Claims 1, 5-8, and 12-17 are pending.
Claims 5 and 12-17 are withdrawn due to election/restriction.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (J. Thromb. Haemost. (2011) 9 p593-602) in view of Mas-Moruno et al (Anti-Canc. Agents. Med. Chem. (2010) 10(10) p753-768) and the web page of the Sepsis Alliance (https://web.archive.org/web/20150908101001/https://www.sepsis.org/sepsis/treatment/, available online 2015).  
Hsu et al discuss the treatment of endotoxemic syndromes via an αVβ3 dependent pathway (title).  Rhodostomin (Rn), was used to treat LPS endotoxemia in vivo (abstract).  It was demonstrated that the material was binding to αVβ3 (p595, 2nd column, 5th paragraph), and that the effect of removing αVβ3 via siRNA had essentially the same effects as treatment with Rn, and that that molecule had no beneficial effect in such cells (i.e. that Rn is an αVβ3 antagonist).  In an animal model, mice were injected with LPS, then immediately injected with Rn (p595, 1st column, 3d paragraph), anticipating claims 1, 2, 5, 6, and 11.  The abstract discusses septic shock, anticipating claim 7.  Treated mice had a greater survival rate than untreated mice (p596, 2nd column, 7th paragraph, continues to p597).
The difference between this reference and the remaining claims is that they use a different therapeutic compound and do not discuss additional treatments.
Mas-Moruno et al discuss cilengitide (title).  This compound is the first superactive αVβ3 inhibitor (abstract), the same mechanism of action as Rn in Hsu et al.
The webpage of the Sepsis Alliance discusses the treatment of sepsis, which includes antibiotics (2nd paragraph) and IV fluids (3d paragraph).  

Furthermore, it would be obvious to continue with the antibiotic treatment and IV fluids described by the webpage of the Sepsis Alliance, to further improve the treatment described by Hsu et al.  Note that the courts have ruled that it is obvious to combine to elements, each of which is taught by the prior art, in order to form an invention used for the same purpose (MPEP 2144.06(I)).
Mas-Moruno et al render obvious substitution of cilengitide for Rn, rendering obvious claims 1, 6, and 7.  The webpage of the Sepsis Alliance renders obvious further treatment with antibiotics and IV fluids, rendering obvious claim 8.
response to applicant’s arguments:
	Applicant argues that cilengitide has no anti-platelet activity, so would not be used by a person reading Hsu et al, and that inhibition of αvβ3 does not inhibit pathogen binding to endothelial cells as cilengitide does, an alleged unexpected result.  This is supported by a declaration under 37 CFR 1.132 by Prof. Steven Kerrigan, applicant.
Applicant's arguments filed 26 Aug, 2021 have been fully considered but they are not persuasive.

Applicant argues that cilengitide has no anti-platelet activity, pointing to Meyer et al (Platelets (2015) 26(1) p59-66) as evidence.  Meyer et al states that cilengitide is a weak inhibitor of αIIβ3 mediated activation, but inhibits platelet adhesion under flow (title).  In other words, this paper does not support applicant’s contention that cilengitide has no anti-platelet activity; the reference, at best, shows that it will take slightly higher concentrations of the drug.
Applicant next argues that two known αvβ3 antagonists do not prevent pathogen binding to endothelial cells, but cilengitde does, supported by a declaration.  This is argued as unexpected results.  There are a number of issues with this argument.  The first is the comparison; unexpected results are compared to the closest prior art (Hsu et al), which does not mention any of these drugs.  The second issue is that it is not clear what is actually demonstrated.  The experiment setup incubates the cells with the drug, then blocks the cells for hours before pathogen challenge.  Applicant may just have demonstrated that cilengitide has a lower Koff than the other drugs nd column, top of page).  It’s also not clear how relevant the experiment is to an actual patient with sepsis.  Spreghini et al (J. Infect. Dis. (1999) 180 p156-166) teaches that strains of one of the pathogens applicant tested, C. albicans, have a pathogenicity that correlates to binding to ECM proteins (p156, 1st column, 1st paragraph); applicant’s experiment does not appear to have ECM proteins in their experimental setup.  Another pathogen used, S. aureus, uses solution fibrinogen to bind as a bridging ligand (Cheung et al, J. Clin. Invest. (1991) 87(6) p2236-2245, abstract); applicant’s blocking step will likely prevent this mode of attachment.  Spreghini et al teaches that the integrin receptors are evolutionarily conserved, and not restricted to mammalian cells (p157, 1st column, 2nd paragraph); indeed the yeast version of αvβ3 is responsible for at least one mechanism of binding in yeast (abstract), and the reference implies that a similar mode of action is in effect for pathogenic bacteria (p156, 2nd column, 2nd paragraph).  The pathogens are never exposed to the drugs in applicant’s experiments.  Interpreted in the most favorable light, applicant may have found that cilengitide blocks a mode of pathogens binding to endothelial cells that other αvβ3 antagonists do not.  But it is not clear how relevant this potential mode of binding is.  It is applicant’s responsibility to demonstrate that the results are significant (MPEP 716.02(b)(I)).  Given that there are a variety of known modes of binding that are not examined by applicant’s experiments, the practical significance of these experiments are not clear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grossman et al (Clin. Cancer Res. (2011) 17(16) p5473-5480).  This reference discusses immunosuppression in patients with high grade gliomas (title).  Pneumocystis jiroveci pneumonia is common in these patients (p5473, 1st column, 1st paragraph, continues to 2nd column).  Some of the patients in the study were treated with cilengitide (p5475, 2nd column, 2nd paragraph).  Note that this fungus can cause sepsis (Haddad et al, BMJ case rep (2015)).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.